Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshar, U.S. Patent # 4,565,714.
Koshar is directed to low surface energy coatings derived from perfluoropolyethers bearing ethylenically-unsaturated moieties and an organosilicon compound containing a plurality of hydrosilyl groups in the presence of a hydrosilylation catalyst.  See the abstract, column 2, lines 14-33, and column 11, lines 6+.  Relevant to the present discussion, compound 9 in Table 1 conforms to all the structural limitations of claims 1 and 2, including the stipulation that the ratio of (-CF2CF2O-) or (-CF2O-) repeating units is ≥ 1.  The subject matter in column 8, lines 1-12 also embraces perfluoropolyethers containing a preponderance of (-CF2CF2O-) residues.  Prior art component (1), which correlates with claimed component (B) is furnished in amounts that provide between 0.5 and 1.3 Si-H groups per alkenyl group contributed by the perfluoropolyether compound.
Concerning claim 4, the organosilicon compounds featuring SiH groups include organohydrogensiloxanes featuring perfluoroalkyl groups according to column 3, lines 40-65.  (One of ordinary skill recognizes that perfluoroalkyl substitution on the crosslinker will enhance its miscibility with the perfluoropolyether compound.)   
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukuda et al., U.S. Patent Application Publication No. 2015/0274960.
	See the abstract and [0012-0017] where there is described a hydrosilylation-cured composition comprising (A) an alkene-substituted perfluoropolyether, (C) an organohydrogensiloxane containing pendant perfluoroalkyl- or perfluoropolyether groups, and (D) a hydrosilylation catalyst.  Seven preferred embodiments of the perfluoropolyether backbone Rf1 in component are outlined in [0044], among which is included a copolymer segment –CF2-(OCF2CF2)n-(OCF2)m-OCF2- where “n” and “m” both symbolized numbers between 1 and 100.  Permutations where n>m would be immediately apparent to a practitioner of the prior art invention and, given the relatively small number of suitable perfluoropolyether backbone candidates, the Examiner believes that a copolymer containing at least one (-OCF2-) unit and at least one (-OCF2CF2-) unit where the latter is incorporated in higher molar quantities is disclosed with sufficient specificity so as to constitute grounds for a holding of anticipation 
	Catalysts similar to those mentioned in claims 5-8, and in similar quantities, are taught in [0078-0080].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., U.S. Patent Application Publication No. 2015/0274960.
	Whereas claim 3 requires that a certain amount of silicon-bonded hydrogen atoms be provided by claimed component (B) relative to the molar quantity of alkenyl groups contributed by claimed component (A), the prior art composition contains two sources of alkenyl residues in the form of a compound (A) that correlates with claimed compound (A), but also a second perfluoropolyether compound that contains only a single alkenyl group.  Hence, the reference reports a quantity of prior art component (C) in terms of the number of SiH groups furnished relative to the number of alkenyl groups made available by both prior art components (A) and (B), as opposed to just (A) alone.  Nevertheless, the skilled artisan is quite familiar with the repercussions of adding too little-, or too much, of the crosslinker and is capable of optimizing the amount of SiH groups made available as a matter or routine experimentation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 18, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765